Exhibit 1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D/A The undersigned hereby agree that the statement on Schedule 13D/A to which this Agreement is annexed as Exhibit 1 is filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:April 5, 2013 JEFFERIES CAPITAL PARTNERS IV L.P. JEFFERIES EMPLOYEE PARTNERS IV LLC JCP PARTNERS IV LLC By:JEFFERIES CAPITAL PARTNERS LLC, as Manager By:/s/ Brian P. Friedman Name:Brian P. Friedman Title:Managing Member JCP IV LLC By:JEFFERIES CAPITAL PARTNERS LLC, as Managing Member By:/s/ Brian P. Friedman Name:Brian P. Friedman Title:Managing Member JEFFERIES CAPITAL PARTNERS LLC By:/s/ Brian P. Friedman Name:Brian P. Friedman Title:Managing Member /s/ Brian P. Friedman Brian P. Friedman /s/ James L. Luikart James L. Luikart
